UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1814


MICHAEL MORAVITZ,

                Plaintiff - Appellant,

          v.

RICHARD ANDERSON, Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:15-cv-00506-GBL-JFA)


Submitted:   February 29, 2016             Decided:   April 11, 2016


Before GREGORY, AGEE, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


S. W. Dawson, DAWSON, P.L.C., Norfolk, Virginia, for Appellant.
Jamie M. Greenzweig, OFFICE OF THE COUNTY ATTORNEY, Fairfax,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael   Moravitz          appeals       the    district       court’s     order

granting     Richard    Anderson’s        motion       to    dismiss    Moravitz’s      42

U.S.C. § 1983 (2012) complaint as barred by Heck v. Humphrey,

512 U.S. 477 (1994).          Moravitz contends that his unlawful-arrest

claim is not precluded by Heck.                We agree.

       “We   review    de   novo    the   district          court’s    dismissal   of    a

complaint under [Fed. R. Civ. P.] 12(b)(6) for failure to state

a claim.”     Andon, LLC v. City of Newport News, No. 14-2358, ___

F.3d   ___,    2016 WL 502714,      at     *2    (4th    Cir.    2016).      “When

reviewing the district court’s action, we consider the factual

allegations in the plaintiff[’s] complaint as true.”                       Id.

       Under Heck, if a state prisoner’s successful § 1983 claim

“‘would necessarily imply the invalidity of his conviction or

sentence,’” the claim is not cognizable unless he demonstrates

that his conviction or sentence has been invalidated.                           Young v.

Nickols, 413 F.3d 416, 419 (4th Cir. 2005) (quoting Heck, 512
U.S. at 487).     “A would-be plaintiff who is no longer in custody

may bring a § 1983 claim undermining the validity of a prior

conviction only if he lacked access to federal habeas corpus

while in custody.”          Griffin v. Balt. Police Dep’t, 804 F.3d 692,

697 (4th Cir. 2015).

       Here, Moravitz’s criminal sentence only involved a monetary

fine; he was not sentenced to a term of incarceration.                             Thus,

                                             2
irrespective        of     whether    success      necessarily       implies    the

invalidity     of        Moravitz’s    conviction        or     whether    Moravitz

demonstrates        that    his   conviction      has    been    invalidated,     we

conclude     that    Heck    does     not   bar   his    § 1983    claim     because

Moravitz “could [not] have practicably sought habeas relief.”

Covey v. Assessor of Ohio Cty., 777 F.3d 186, 197 (4th Cir.

2015); see Leather v. Eyck, 180 F.3d 420, 424 (2d Cir. 1999).

Accordingly, we vacate the district court’s order and remand for

further proceedings consistent with this opinion.

     We dispense with oral argument because the facts and legal

contentions    are       adequately    presented    in   the     materials    before

this court and argument would not aid the decisional process.

                                                              VACATED AND REMANDED




                                            3